Citation Nr: 0912666	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive episode.

2.  Entitlement to an initial compensable evaluation for 
nasal septal deviation.

3.  Entitlement to an initial compensable evaluation for 
right wrist instability prior to July 18, 2008, and in excess 
of 10 percent from July 18, 2008.

4.  Entitlement to an initial compensable evaluation for left 
wrist instability prior to July 18, 2008, and in excess of 10 
percent from July 18, 2008.

5.  Entitlement to an initial compensable evaluation for 
right foot stress fracture.

6.  Entitlement to an initial compensable evaluation for left 
foot stress fracture.

7.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected back 
disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus of the 
left ear.

10.  Entitlement to service connection for an unspecified 
disability, claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

Development regarding the issues of entitlement to initial 
compensable evaluations for stress fractures of the right and 
left feet is incomplete.  In this regard, at a recent VA 
examination in July 2008, the Veteran reported experiencing 
foot pain flare-ups that were precipitated by moist and cold 
weather.  Despite this report, the Veteran's feet were not 
examined.  According to the examination report, a foot 
evaluation had been requested, but there was "no feet 
template requested or scheduled per regional office".  The 
examiner stated that a foot examination would need to be 
requested if such an examination was needed as it was unclear 
from the record.  

In view of the Veteran's appeal of the initial noncompensable 
ratings assigned for his right and left foot disabilities, in 
addition to postservice medical evidence showing complaints 
and/or treatment for foot pain, a contemporaneous foot 
examination is necessary before these claims can be properly 
decided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the issue of entitlement to an initial 
compensable evaluation for nasal septal deviation, this 
disability is rated under Diagnostic Code 6502.  Under this 
code, a maximum rating of 10 percent is assigned for 
traumatic nasal septum deviation with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97.  The Veteran was evaluated for 
this disability in September 2004.  Although the examiner in 
September 2004 stated that clinically the cartilage septum 
was noted to be fairly deviated, he did not indicate whether, 
and to what percent, the Veteran had blockage.  Moreover, 
another potentially applicable diagnostic code for the 
Veteran's deviated nasal septum is 38 C.F.R. § 4.97, 
Diagnostic Code 6504, which provides that scars of the nose 
or loss of part of the nose may be assigned a 10 percent 
rating if there is loss of part of one ala, or other obvious 
disfigurement; or a 30 percent rating if the scarring or loss 
of part of the nose results in exposure of both nasal 
passages.  In this regard, the Veteran reported to the 
September 2004 examiner that the septoplasty and rhinoplasty 
in service produced a "bad cosmetic result" in that his 
nose was still crooked.  Thus, in order to properly evaluate 
the Veteran's deviated nasal septum disability, the Veteran 
must be afforded a new examination that addresses the 
specific criteria under Codes 6502 and 6504.  

The Veteran should be asked to specifically identify the 
disability he claims he currently has as a result of 
inservice asbestos exposure.

Lastly, on the Veteran's Substantive Appeal (VA Form 9) dated 
in March 2007, the Veteran's representative indicated that 
the Veteran wanted to appear at a Travel Board hearing before 
the Board.  Shortly thereafter, in March 2007, the RO sent 
the Veteran a letter acknowledging his request for a Board 
hearing and informing him that he would remain on the list 
for a Board hearing unless he indicated otherwise.  He has 
not indicated otherwise and the record does not reflect that 
such a hearing has been scheduled.  The Veteran did 
subsequently request a local hearing in May 2007 at the RO 
which he later cancelled.  However, as this request was made 
in relation to an issue not presently on appeal, it has no 
bearing on the Veteran's March 2007 request for a Travel 
board hearing.   

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Accordingly, the case must be remanded so that the 
Veteran may be scheduled for hearing before the Board at the 
RO.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
covering the period from June 2008 to the 
present, should be obtained.

2.  The Veteran should be asked to 
specifically identify the disability he 
claims he has as a result of inservice 
asbestos exposure.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current level of impairment of his feet 
due to residuals of inservice foot 
fractures, include residuals of fracture 
of the left 4th metatarsal.

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein and the examination 
report should reflect that such a review 
was performed.

The examiner is asked to comment on the 
following:  whether there is evidence of 
metatarsalgia, anterior, as well as the 
present level of severity of the right 
and left feet disorders, i.e., mild, 
moderate, moderately severe, severe.  The 
examiner is also asked to offer specific 
findings as to whether, during the 
examination, there is limitation of 
motion and/or objective evidence of any 
functional loss due to pain, weakness, or 
fatigue, if feasible, in additional 
degrees of loss of flexion or extension.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Schedule the Veteran for a VA ear, 
nose and throat examination to determine 
the current severity of all residuals of 
his deviated nasal septum.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents therein and the examination 
report should reflect that such a review 
was performed.  In particular, the 
examiner should indicate whether the 
Veteran exhibits traumatic nasal septum 
deviation with 50 percent obstruction of 
the nasal passage on both sides or 
complete obstruction on one side.  The 
examiner should also be asked to opine as 
to whether there are scars of the nose, 
loss of part of the nose, loss of part of 
one ala, or other obvious disfigurement.

5.  After the above development is 
completed and any other development 
deemed appropriate is completed, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case.

6.  Thereafter, schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge, in accordance with his March 
2007 request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

